DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending.
Claims 1 – 20 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 contains "mixed" in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the language contained within the parenthesis is a required portion of the claim, or if the language is merely exemplary. 
Claims 7 - 10 contains the trademark/trade name HORIBA®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  (See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)).  The claim 
Clams 2 – 20 are rejected for being dependent upon an indefinite base clam.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 7, 8, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garro et al. (US 2005/0043555) in view of Flessner et al. (US 7,579,299) and further in view of Goebel (US 7,714,603) or Godal (US 1,740,012).
The rejected claims cover, inter alia, a method of making a purified fatty acid composition comprising the step(s) of: (i)    combining a raw fatty acid composition with a bleaching earth having a phi less than 3.9, wherein the pH of the bleaching earth is assessed at 25 degrees Celsius from a water extract of the bleaching earth, wherein the water extract is a 10 percent by weight suspension of the bleaching earth and distilled water filtered through polytetrafluorothylene filter paper; (ii)    optionally mixing the combined raw fatty acid composition and bleaching earth; and (iii)    optionally filtering the (mixed) combined raw fatty acid composition and bleaching earth to remove the bleaching earth to make the purified fatty acid composition.
Dependent clams 2 and 3 further limit the pH of the bleaching earth. Dependent claims 4 and 5 disclose the Lovibond red and yellow color values of the oil. Dependent claims 7 and 8 further limit the beaching earth particle size.  Dependent claim 11 disclose the bleaching earth having a level of sulfur.  Dependent claim 19 further limits the method.
However, Garro discloses a process for the production of unsaturated and saturated fatty acids from residual oils, fats and greases.  (pp. 1, [0001]).  Garro uses dry fractionation to separate purified free fatty acid obtained by splitting the residual oils and greases recuperated from industrial and commercial operations (i.e. trap greases, yellow greases and brown greases).  (pp. 2, [0018]). Further, Garro notes that dry fraction can be used to split fats from: vegetable oils such as palm oil, soybean oil, sunflower oil, rapeseed oil, groundnuts oil, cottonseed oil and palm Kernel oil.  (pp. 1, [0016]).  According to Garro the production process has the following sequential steps: 1) selecting a starting material from the group consisting of: trap oils, greases and fats; 2) pretreating the selected oils, fats and greases in order to separate residual solids and water therefrom so to obtain a mixture consisting principally of saturated and unsaturated free fatty acids; 3) fat splitting of the pretreated mixture by hydrolysis or saponification 4) bleaching the hydrolysed or saponified free fatty acids; 5) fractionating the bleached free fatty acids so to obtain an unsaturated and a saturated fraction of fatty acids; 6) purifying the unsaturated fraction of fatty acids; and 7) purifying the saturated fraction of free fatty acids.  (pp. 2, [0034]). Further, step 4) the bleaching step can be carried out by absorption.  (pp. 3, [0044]).  Bleaching by adsorption is carried out with one adsorbent or a combination of adsorbents of the group consisting of: silica gel, crystalline silica, bentonite, Fuller’s earth, diatomaceous earth and activated carbon.  
The difference between the instantly claimed invention and Garro is as follows:  bleaching of the free fatty acid composition is not carried out with bleaching earth having a pH less than 3.9; the mean particle size of the bleaching earth being less than 43 microns or less than 35 microns; the Lovibond yellow value per AOCS CC 12a-43 for the bleached fatty acids is 10 and the Lovibond red value per AOCS CC 13b-45 for the bleached fatty acids is 3.2.
However, Flessner discloses a bleaching earth adsorbent for raffination of vegetable and animal oils and fats.  (col. 9, ln 1 – 4).  The bleaching earth of Flessner abbreviated as SSN is shown in Manufacturing Example 1 as having a pH of 2.5.  (col. 10, ln 30 – 35).  Also, the 65% of the particles of the bleaching earth have a mesh size of 25 microns.  (col. 9, ln 8 – 12).  Further, the SSN of Flessner can have sulfur added 3 weight %.  (col. 11, ln 11 – 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use the bleaching earth of Flessner as an adsorbent in the process of Garro to bleach the free fatty acids of Garro obtained by fat splitting, for the predictable results of removing impurities causing undesired coloring of the free fatty acids.  Motivation for using the bleaching earth of Flessner in the process of Garro is found in the teachings of Goebel or Godal.  Gobel discloses a process that produces higher fatty acids, such as in Example 6 where oleic acid is produced.  (col. 4, 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date that the clamed invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With regard to the Lovibond yellow value per AOCS CC 12a-43 for the bleached fatty acids is 10 and the Lovibond red value per AOCS CC 13b-45 for the bleached fatty acids is 3.2; the Examiner turns to the teachings of Flessner.  Flessner teaches their bleaching earth is capable of reducing the color of soybean oil.  (Table VI).  As such, one of ordinary skill in the art before the effective filing date of the instantly claimed invention could reasonably presume that treating the fatty acid of Garro with additional 
Therefore, further reduction of the color impurities of fatty acid in Garro can be affected via routine experimentation with the bleaching earth of Flessner, by the ordinary artesian skilled in the art.  When the general condition of a claim are disclosed in the prior art, it is not inventive to discover optimum of workable ranges by routine experimentation.  In re Aller, 220 F.@D 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 6,027,755 (Henderson et al.) and U.S. 7,459,574 (Richard-Elsner et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622